Citation Nr: 1713026	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  12-04 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for glaucoma, to include as secondary to service-connected diabetes mellitus. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from July 1964 to June 1966 and from August 1966 to January 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal was previously before the Board in February 2014 when it was remanded for additional development.  

After it was returned to the Board, entitlement to service connection for glaucoma was denied in a December 2014 decision.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  

In January 2016, the Court granted a Joint Motion for Partial Remand (JMPR).  The December 2014 denial of service connection for glaucoma was vacated, and the appeal was remanded to the Board for action consistent with the JMPR.  Subsequently, in May 2016 the Board remanded the appeal for development consistent with the JMPR.  The appeal has now been returned for further appellate consideration.  

The December 2014 Board decision also remanded a claim for service connection for sleep apnea for additional development.  Service connection for this disability was then granted in a November 2015 rating decision.  This is considered a complete grant of the benefit sought on appeal, and the matter is no longer before the Board. 

The May 2016 Board remand requested that the Veteran be provided a statement of the case for the issue of entitlement to an increased rating for his service connected anxiety disorder.  A statement of the case was issued on September 28, 2016, which also included claims for entitlement to service connection for a back disability and entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).  However, a substantive appeal was not received with the required 60 days.  Although there is a VA Form 646 Statement of the Accredited Representative in Appealed Case from the Veteran's former representative (VFW) that addresses these three issues with November 23, 2016 on the signature line, this document was filed electronically, and the Veterans Benefits Management System (VBMS) reflects that the actual date of receipt was December 3, 2016, which is after the expiration of the 60 day period.  Thus, this document cannot be accepted as a timely substantive appeal for any of these three issues listed on the September 2016 statement of the case.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2016), see also M21-1, Part III, Subpart ii, Chapter 1, Section B.2.c., (stating that when e-mailed documents are received at VA facilities, the date sent is considered the date received.)  The Board notes that these issues were not certified to the Board, and were not addressed in the Informal Hearing Presentation by the current representative listed on the title page.  


FINDINGS OF FACT

1.  The Veteran is not shown to have manifested complaints or findings referable to glaucoma during service or for many years thereafter.

2.  The currently demonstrated open angle glaucoma is not shown to be due to an event or incident of the Veteran's extensive period of active service or otherwise to be caused or aggravated by the service-connected diabetes mellitus. 


CONCLUSION OF LAW

The Veteran's disability manifested by glaucoma is not due to disease or injury that was incurred in or aggravated by active service; nor is it proximately due to or the result of the service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notify and Assist

VA has a duty to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In this case, the Veteran was provided with complete VCAA notification in February 2010 letters prior to the initial adjudication of his claim.  The duty to notify has been met.  

The Board also finds that the duty to assist has been met.  The Veteran's service treatment records have been obtained.  His VA records have also been obtained.  The Veteran has been afforded a VA examination of his glaucoma.  The examiner has provided an opinion regarding the etiology of this disability.  Furthermore, two addendums to this opinion have now been obtained.  These address all theories of entitlement as well as the Veteran's contentions, and include reasons and bases that adequately explain the bases for the opinions as directed by the JMPR.  The Veteran's VA treatment records have also been obtained, as have the private records he has identified.  He has declined his right to a hearing.  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

Service Connection

The Veteran contends that he has developed glaucoma as a result of active service, and notes that he was found to have defective vision during service.  However, he believes that his service-connected diabetes mellitus is the actual cause of his glaucoma, or that his diabetes has aggravated the glaucoma beyond its natural progression. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309 and glaucoma is not listed.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In this instance, the veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

In a claim for secondary service connection for a diagnosis clearly separate from the service-connected disorder, the veteran must present evidence of a medical nature to support the alleged causal relationship between the service-connected disorder and the disorder for which secondary service connection is sought.  See Jones v. Brown, 7 Vet. App. 134 (1994).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

The Veteran is service connected for diabetes mellitus. 

A careful review of the service treatment records shows that they are negative for complaints or findings referable to glaucoma.  A June 1991 optometry examination notes that the Veteran did not have family or personal history of glaucoma.  The assessments were mild myopia and presbyopia.  2/9/1993, VBMS, STR - Medical #1, p. 67.  Visual field testing was conducted in July 1991 without any apparent abnormalities.  2/9/1993, VBMS, STR - Medical #1, p. 61.  The only eye disability noted on the September 1992 separation examination was presbyopia.  The Veteran answered "yes" to a history of eye trouble on the Report of Medical History he completed at that time.  However, the physician's summary merely noted that he wore glasses for his vision.  2/9/1993, VBMS, STR - Medical #2, pp. 58-61.  

Post-service VA treatment records show that eye examinations began to become suspicious for glaucoma as early as February 2002 based on a finding of cupping, but the Veteran had good interocular pressures and field of vision.  6/22/2016 VBMS, Capri, pp. 1802-1808.  Additional VA treatment records dating through July 2007 continued to suspect glaucoma due to cupping and the appearance of the optic nerve head, but the interocular pressures remained low with no other symptoms, and a diagnosis of glaucoma was not entered during this period.  6/22/2016 VBMS, Capri, p. 1153-54.  

Private treatment records from 2009 indicate that he was diagnosed with open angle glaucoma in June of that year.  7/23/2010 VBMS, Medical Treatment Record - Non-Government Facility, p. 1.  He obtained a second private opinion that confirmed the diagnosis in July 2009.  7/23/2010 VBMS, Medical Treatment Record - Non-Government Facility, pp. 8, 9.  These examiners noted the Veteran's history of diabetes, but did not express any opinion regarding the etiology of the glaucoma or otherwise relate the glaucoma to active service or diabetes.  

In a February 2010 statement, the Veteran reported having eye problems in service, which were diagnosed as near sightedness.  He asserted that these additional vision problems started in 1987, when he was diagnosed with diabetes mellitus.  The Veteran added that he was initially diagnosed with glaucoma by a civilian doctor sometime after April 2009.  3/16/2010 VBMS, VA 21-4138 Statement in Support of Claim, p. 1.  

A VA examination was conducted in March 2010.  The examiner performed a full examination of the Veteran and diagnosed diabetes mellitus without diabetic retinopathy, bilaterally; mild cataracts, bilaterally; mild dry eyes; and glaucoma, bilaterally.  The examiner opined that he was unable to resolve without resorting to speculation whether cataracts were caused by or related to diabetes mellitus, because a cataract was a natural aging process of the lens that could progress at an increased rate with various system disorders, including diabetes mellitus without a means to distinguish between the causes. 

Additionally, the examiner noted that dry eye was not caused by diabetes mellitus based on a review of the medical literature, medical records, and the examiner's clinical experience. 

Finally, the examiner opined that open angle glaucoma was not caused by or related to diabetes mellitus.  In support of this opinion, he provided the following rationale: clinical knowledge showed that certain mechanisms of glaucoma, such as secondary angle closure glaucoma related to neovascularization could be caused by diabetes mellitus; however, no closed angle mechanism for glaucoma was noted on the Veteran's examination.   

VA treatment records dating from 2010 to 2016 show that the Veteran has been followed on a regular basis for his glaucoma.  All examinations were negative for diabetic retinopathy.  A February 2012 consultation notes that the Veteran has primary open angle glaucoma.  6/22/2016 VBMS, Capri, p. 784; 3/2/2016, VBMS, Medical Treatment Record - Government Facility, pp. 3, 34.  

In May 2014, the Veteran's claims file was returned to the March 2010 VA examiner for an addendum opinion.  The examiner diagnosed the Veteran with open angle glaucoma as per his medical records.  The examiner opined that his glaucoma was less likely as not caused by or aggravated by service.  In support of his opinion, he stated that a review of the service treatment records showed no diagnosis of glaucoma or glaucoma suspect.  Additionally, the post-service treatment records showed that the Veteran began treatment for glaucoma in May 2010.  Therefore, he based his opinion on a review of the medical records and his clinical knowledge. 

The examiner also opined that the Veteran's glaucoma was not caused or aggravated by the service-connected diabetes mellitus.  The examiner based this opinion on his clinical knowledge and stated that "certain mechanisms of glaucoma, ie secondary angle closure glaucoma related to neovascularization can be caused by diabetes mellitus, however, no closed angle mechanism for glaucoma noted on exam or medical records review."   

The January 2016 JMPR states that the May 2014 addendum opinion had been obtained in order to address whether or not diabetes mellitus had aggravated the Veteran's glaucoma, but that the examiner, to support his opinion that there had been no aggravation, merely repeated the same rationale he had used to support his March 2010 opinion that diabetes had not caused glaucoma.  The parties found that this opinion did not include a rationale for the opinion that the Veteran's glaucoma was not aggravated by his diabetes.    

Therefore, in September 2016 a second addendum opinion was obtained from the same VA examiner who had authored the March 2010 and May 2014 opinions.  After a review of the Veteran's claims file, the examiner diagnosed the Veteran with open angle glaucoma per medical records.  Once again, he opined that glaucoma is not caused by or aggravated by diabetes.  The rationale was based on his clinical knowledge.  He explained that "The exact cause of glaucoma is not known, but certain mechanisms of glaucoma, i.e. secondary angle closure glaucoma related to neovascularization can be caused by diabetes, however, no closed angle mechanism for glaucoma noted on exam or medical records review.  Neovascularization can be caused by proliferative diabetic retinopathy.  With no record of proliferative diabetic retinopathy and no neovascularization noted by records review, glaucoma is not caused by nor aggravated by diabetes."  

After review of the pertinent medical and lay evidence, the Board finds that entitlement to service connection for glaucoma is not supported on either a direct basis or as secondary to the Veteran's service-connected diabetes mellitus.  

The medical record confirms that the currently has a diagnosis of primary open angle glaucoma.  However, while the Veteran reports that his eye trouble began in-service in the late 1980s, the only problems found on the Veteran's eye examinations were refractive error of the eye due to myopia or presbyopia, which is not considered a disease or injury within the meaning of applicable legislation.  
See 38 C.F.R. § 3.303(c) ("Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.").  In spite of undergoing complete eye examinations with visual field testing toward the end of his active service, the service treatment records are negative for complaints or findings of glaucoma.  

Post-service medical records indicate that the Veteran first began to show signs of glaucoma as early as 2002, which was approximately nine years after discharge from active service .  Consequently, the Veteran appears to have undergone eye examinations on a regular basis, but an actual diagnosis of glaucoma was not made until 2009, which was approximately 16 years after discharge.  Although the Veteran has not actually asserted that the vision problems he experienced in service were glaucoma, the Board observes that to the extent he meant to imply a relationship, he is not competent to provide evidence as to more complex medical questions addressing the diagnosis or etiology of glaucoma.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); see also DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 776 (30th ed. 2003) (defining glaucoma as a group of eye disease characterized by an increase in intraocular pressure that causes pathologic changes in the optic disk and defects in the field of vision).  The Board finds that the reports of the eye examinations conducted both in service and after discharge and which do not show a diagnosis of glaucoma until 2009 are the most probative evidence in this matter and weigh against the claim.  These eye examinations did not reach a diagnosis of or findings for glaucoma during service or until multiple years after discharge from service.  As such, the Board finds that entitlement to service connection on a direct basis is not warranted.  

Turning to the contention that the Veteran's glaucoma was either caused or aggravated by his service connected diabetes mellitus, the Board also finds that the only competent medical opinions state there is no relationship in this instance.  As first noted by the VA examiner in May 2014 and as described again in greater detail in September 2016, it is acknowledged that secondary angle closure glaucoma related to neovascularization can be caused by diabetes.  However, in the Veteran's particular case, he has open angle glaucoma instead of secondary angle closure glaucoma.  Additionally, this VA clinician, an optometrist, noted no neovascularization per a review of the records as being significant evidence against the finding of aggravation of his current glaucoma by his service-connected diabetes.  In light of the specialized training of this VA clinician and the consideration of the pertinent facts of this case, the Board places much weight on this opinion.  

In sum, in the absence of evidence of both secondary angle closure glaucoma and diabetic retinopathy, the Veteran's glaucoma would not have been either caused or aggravated by his service connected diabetes mellitus.  The record does not contain a competent opinion to the contrary.  Therefore, entitlement to service connection for glaucoma secondary to diabetes mellitus, either as being caused or aggravated, is not warranted.  


ORDER

Entitlement to service connection for glaucoma, to include as secondary to service-connected diabetes mellitus, is denied. 



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


